Name: Commission Regulation (EEC) No 2652/82 of 1 October 1982 extending the period of sale at a price fixed in advance of dried grapes held by Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 280/ 10 Official Journal of the European Communities 2. 10 . 82 COMMISSION REGULATION (EEC) No 2652/82 of 1 October 1982 extending the period of sale at a price fixed in advance of dried grapes held by Greek storage agencies fixed in advance, under the conditions laid down in the said Regulation, should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and veg ­ etables ('), as last amended by Regulation (EEC) No 1118/81 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), and in particular Article 6 (2) thereof, Whereas sales at a price fixed in advance carried out up to 30 September 1982 on the basis of Regulation (EEC) No 3574/81 (4) have reached a low level compared with the total quantity put up for sale under that Regulation ; whereas the period during which Greek storage agencies may undertake sales at a price HAS ADOPTED THIS REGULATION : Article 1 The date '30 September 1982 in Article 1 ( 1 ) of Regu ­ lation (EEC) No 3574/81 is hereby replaced by ' 15 October 1982'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p . 1 . 0 OJ No L 118 , 30 . 4 . 1981 , p . 10 . 3) OJ No L 214, 1 . 8 . 1981 , p . 1 . (4) OJ No L 357, 12. 12 . 1981 , p . 18 .